DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Claim Rejections - 35 USC § 102
4.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2020/0327371 A1 to Sharma et al. (hereinafter “Sharma”).
            Regarding Claim 1, Sharma discloses a system for effecting at least one local action through a local network (Sharma: [0011-0012] – corresponds to a system comprising an edge-computing platform operable to effect inferences of a machine learning model into a local network.), the system comprising a plurality of sensors and an edge computing environment (Sharma: [0011-0012], Figure 4 with [0065-0068] – corresponds to a plurality of sensors (Internet of Things, IoT sensors) and an edge computing platform.), wherein said edge computing environment receives input data from the plurality of sensors (Sharma: Figure 4 with [0068-0071] – corresponds to ingestion component 421 receiving sensor data from a plurality of sensors.), said edge computing environment further comprising a processing unit (Sharma: Figure 4 with [0065-0066] – edge computing platform comprises hardware/firmware elements including a processing core. See also Figure 6 with [0115] and [0117] – edge infrastructure include processing elements.), said processing unit comprising a data analysis engine and a system process engine (Sharma: Figure 4 with [0067-0070] – describes the data analytics component, and [0085] describes a “system process” being performed locally of (for example) industrial pumps, thus edge analytics and application portability and/or analytics and applications (435 and 432, respectively) may correspond to analysis engine and system processing engine, respectively. See also [0074].), wherein said data analysis engine combines the sensor data from the plurality of sensors to determine one or more analysis results (Sharma: [0068-0070], [0160-0161], and [0172] – machine learning capability of the edge computing platform receives inputs sensor data, makes comparisons, and produces various analytic results.), and wherein said system process engine matches said analysis results to one or more system processes (Sharma: [0123], [0138-0139], and [0160-0163] – corresponds to matching at a software layer (applications) to machine models of system processes (i.e., industrial applications.), such that one or more actions are performed according to said one or more system processes (Sharma: [0068-0070], [0160-0161], and [0172] – machine learning capability of the edge computing platform receives inputs sensor data, makes comparisons, and produces various analytic results. See also [0085] describing a “system process” being performed locally of (for example) industrial pumps.).
            Regarding Claim 2, Sharma discloses the system of claim 1, wherein said edge computing environment further comprises one or more additional hardware and/or electromechanical devices (Sharma: [0050], [0057], and [0141] – corresponds to one or more additional hardware devices that may be electromechanically coupled in the edge system.).
            Regarding Claim 3, Sharma discloses the system of claim 2, wherein said data analysis engine further comprises an Al engine for combining the sensor data to determine said analysis results (Sharma: [0010] – intelligent edge computing platform includes a machine learning analytics component, corresponding to artificial intelligence.).
            Regarding Claim 4, Sharma discloses the system of claim 3, wherein said Al engine further comprises a feature extraction module and a feature scaling module (Sharma: [0072] – corresponds to the enrichment component.), such that said input data is preprocessed to first extract features and then to scale said features before further analysis (Sharma: [0072] – with respect to audio and visual input data, characteristics (features) are pre-processed and then “scaled (i.e., gray-scaled conversion, resized) before being forwarded to intelligent edge components.).
            Regarding Claim 5, Sharma discloses the system of claim 4, wherein said Al engine further comprises an Al selector (Sharma: [0011], [0173], and [0177] – corresponds to software operable to select a machine learning (ML) model.) and a plurality of Al models (Sharma: [0010-0011], [0083], [0113], and [0148-0155] – corresponds to software to analyze from the data to training and update ML models.) and wherein at least one Al model is selected by said Al selector according to said combined sensor data (Sharma: [0011], [0173], and [0177] – corresponds to software operable to select a machine learning (ML) model.).
            Regarding Claim 6, Sharma discloses the system of claim 5, wherein said Al engine further comprises a prediction interpreter for interpreting said analysis of said combined sensor data to determine one or more predicted actions (Sharma: [0003], [0010] – predictive interpretations are derived from analysis of IoT data received from sensors to determine local actions. See also [0014] and [0155].).
            Regarding Claim 7, Sharma discloses the system of claim 6, further comprising a remote computational device connected through the network to said edge computing environment (Sharma: [0012] – an ML model is built at a remote cloud network based on sensor data.), wherein one or more Al models are pre-trained by said remote computational device and are then transmitted to said Al engine (Sharma: [0012] – the remote model is built first at remote cloud, then transferred to the edge platform that may then update the model.).
            Regarding Claim 8, Sharma discloses the system of claim 7, wherein said processing unit further comprises an action execution engine, wherein said action execution engine comprises an interface to the one or more additional hardware and/or electromechanical devices, for instructing said devices to perform one or more actions according to one or more instructions from said system process engine (Sharma: [0028], [0075-0078], [0118-0119] – corresponds to software at the application level operable to perform an action on one or more networked devices (see Figures 4-6 for interfaced devices) as received based on inferenced models.).
            Regarding Claim 9, Sharma discloses the system of claim 8, wherein said action execution engine further comprises a state determination engine for determining the state for each of the one or more additional hardware and/or electromechanical devices (Sharma: [0007] (suggested in background that operating characteristics of particular hardware machines (their “states”) are monitored.), [0068], [0078], [0085] – further suggests a “state” of a device by determining operational parameters of a networked device.).
            Regarding Claim 10, Sharma discloses the system of claim 9, wherein said edge computing environment is local to said sensors and additional hardware and/or electromechanical devices, such that said edge computing environment is co-localized to said sensors and said additional hardware and/or electromechanical devices (As interpreted, all devices in the edge computing 
            Regarding Claim 11, Sharma discloses the system of claim 11, wherein said data analysis engine and/or said system process engine learns the desired behaviors for the entire system, according to user manual actions and/or user requests, or according to environmental features (Sharma: [0267] – corresponds to machine learning a model (learning sensor data of network) to achieve a desired result based on a user input. See also [0051] and [0270-0271].).

            Regarding Claim 12, Sharma discloses a system for remotely training an Al model for execution in an edge computing environment, the system comprising a remote computational device for training the Al model and a remote network for communicating with said remote computational device and the edge computing environment (Sharma: [0012] – describes the edge computing platform in communication with a remote network, said remote network operable to create and train a machine learning (ML; “artificial intelligence”) model. See also Figure 4 with [0066-0069] – illustrates and describes a remote cloud comprising a plurality of remote computing devices for deriving said model.), the edge computing environment comprising a network, a processing unit, a plurality of sensors and one or more additional hardware and/or electromechanical devices (Sharma: see Figure 4 with associated description in [0065-0082].), wherein said processing unit, said plurality of sensors and said additional hardware and/or electromechanical devices communicate through said network (Sharma: see Figure 4 with associated and wherein said Al model is transmitted from said remote computational device to said processing unit (Sharma: [0012] – the remote model is built first at remote cloud, then transferred to the edge platform that may then update the model.), such that said processing unit receives input data from said plurality of sensors (Sharma: [0012] – the remote model is built first at remote cloud, then transferred to the edge platform that may then update the model.), analyzes said data with said Al model and instructs said additional hardware and/or electromechanical devices to perform one or more actions according to said analysis (Sharma: [0068-0070], [0160-0161], and [0172] – machine learning capability of the edge computing platform receives inputs sensor data, makes comparisons, and produces various analytic results. See also [0085] describing a “system process” being performed locally of (for example) industrial pumps.).

            Regarding Claim 13, Sharma discloses a system for effecting at least one local action through a local network (Sharma: [0011-0012] – corresponds to a system comprising an edge-computing platform operable to effect inferences of a machine learning model into a local network.), the system comprising a plurality of sensors and an edge computing environment (Sharma: [0011-0012], Figure 4 with [0065-0068] – corresponds to a plurality of sensors (Internet of Things, IoT sensors) and an edge computing platform.), wherein said edge computing environment receives input data from the plurality of sensors (Sharma: Figure 4 with [0068-0071] – corresponds to ingestion component 421 receiving sensor data from a plurality of sensors.), said edge computing environment further comprising a processing unit said processing unit comprising a data analysis engine, a system process engine (Sharma: Figure 4 with [0067-0070] – describes the data analytics component, and [0085] describes a “system process” being performed locally of (for example) industrial pumps, thus edge analytics and application portability and/or analytics and applications (435 and 432, respectively) may correspond to analysis engine and system processing engine, respectively. See also [0074].), an action execution engine (Sharma: [0028], [0075-0078], [0118-0119] – corresponds to software at the application level operable to perform an action on one or more networked devices (see Figures 4-6 for interfaced devices) as received based on inferenced models.), a processor (Sharma: Figure 4 with [0065-0066] – edge computing platform comprises hardware/firmware elements including a processing core. See also Figure 6 with [0115] and [0117] – edge infrastructure include processing elements.), and a memory (Sharma: [0054-0057] – corresponds to a plurality of memory resources in the edge computing platform.), wherein said data analysis engine combines the sensor data from the plurality of sensors to determine one or more analysis results (Sharma: [0068-0070], [0160-0161], and [0172] – machine learning capability of the edge computing platform receives inputs sensor data, makes comparisons, and produces various analytic results.), and wherein said system process engine matches said analysis results to one or more system processes (Sharma: [0123], [0138-0139], and [0160-0163] – corresponds to matching at a software layer (applications) to machine models of system such that one or more actions are performed according to said one or more system processes (Sharma: [0068-0070], [0160-0161], and [0172] – machine learning capability of the edge computing platform receives inputs sensor data, makes comparisons, and produces various analytic results. See also [0085] describing a “system process” being performed locally of (for example) industrial pumps.), wherein said processor is configured to execute a predefined set of operations in response to receiving a corresponding instruction selected from a predefined native instruction set of codes (Sharma: [0056], [0063-0064] and [0206-0228] – computer code is implemented to generate the machine learning models.), said codes comprising:
     a first set of machine codes selected from the native instruction set for receiving raw data from the plurality of sensors (Sharma: [0068] – corresponds to receiving sensor data from a plurality of sensors, implemented via ML-associated code.),
     a second set of machine codes selected from the native instruction set for transmitting raw data to and activating the data analysis engine to analyze the raw data (Sharma: [0010] – intelligent edge computing platform includes a machine learning analytics component, corresponding to artificial intelligence.),
     a third set of machine codes selected from the native instruction set for transmitting analyzed data to and activating the system process engine to determine the correct interpretation of data from the environment around the data and the appropriate action (Sharma: [0003], [0010] – predictive interpretations are 
     a fourth set of machine codes selected from the native instruction set for activating the action execution engine 106 (Sharma: [0028], [0075-0078], [0118-0119] – corresponds to software at the application level operable to perform an action on one or more networked devices (see Figures 4-6 for interfaced devices) as received based on inferenced models.), and
     where each of the first, second, third, and fourth sets of machine codes is stored in the memory (Sharma: [0054-0057] – corresponds to a plurality of memory resources in the edge computing platform. See also [0069] (remote storage), [0075] (storing sensor data), and [0083] (storing ML models).).
            Regarding Claim 14, Sharma discloses the system of claim 13, wherein said edge computing environment further comprises one or more additional hardware and/or electromechanical devices (Sharma: [0050], [0057], and [0141] – corresponds to one or more additional hardware devices that may be electromechanically coupled in the edge system.).
            Regarding Claim 15, Sharma discloses the system of claim 14, wherein said data analysis engine further comprises an Al engine for combining the sensor data to determine said analysis results (Sharma: [0010] – intelligent edge computing platform includes a machine learning analytics component, corresponding to artificial intelligence.), wherein said Al engine further comprises a feature extraction module and a feature scaling module (Sharma: [0072] – corresponds to the enrichment component.), such that said input data is preprocessed to first extract features and then to scale said features before further analysis (Sharma: [0072] – with respect to audio and visual input data, characteristics (features) are pre-processed and then “scaled (i.e., gray-scaled conversion, resized) before being forwarded to intelligent edge components.).
            Regarding Claim 16, Sharma discloses the system of claim 15, wherein said Al engine further comprises an Al selector (Sharma: [0011], [0173], and [0177] – corresponds to software operable to select a machine learning (ML) model.) and a plurality of Al models (Sharma: [0010-0011], [0083], [0113], and [0148-0155] – corresponds to software to analyze from the data to training and update ML models.), and wherein at least one Al model is selected by said Al selector according to said combined sensor data (Sharma: [0011], [0173], and [0177] – corresponds to software operable to select a machine learning (ML) model.).
            Regarding Claim 17, Sharma discloses the system of claim 16, wherein said Al engine further comprises a prediction interpreter for interpreting said analysis of said combined sensor data to determine one or more predicted actions (Sharma: [0003], [0010] – predictive interpretations are derived from analysis of IoT data received from sensors to determine local actions. See also [0014] and [0155].).
            Regarding Claim 18, Sharma discloses the system of claim 17, further comprising a remote computational device connected through the network to said edge computing environment (Sharma: [0012] – an ML model is built at a remote cloud network based on sensor data.), wherein one or more Al models are pre-trained by said remote computational device and are then transmitted to said Al engine (Sharma: [0012] – the remote model is built first at remote cloud, then transferred to the edge platform that may then update the model.).
            Regarding Claim 19, Sharma discloses the system of claim 18, wherein said action execution engine comprises an interface to the one or more additional hardware and/or electromechanical devices, for instructing said devices to perform one or more actions according to one or more instructions from said system process engine (Sharma: [0028], [0075-0078], [0118-0119] – corresponds to software at the application level operable to perform an action on one or more networked devices (see Figures 4-6 for interfaced devices) as received based on inferenced models.).
            Regarding Claim 20, Sharma discloses the system of claim 19, wherein said action execution engine further comprises a state determination engine for determining the state for each of the one or more additional hardware and/or electromechanical devices (Sharma: [0007] (suggested in background that operating characteristics of particular hardware machines (their “states”) are monitored.), [0068], [0078], [0085] – further suggests a “state” of a device by determining operational parameters of a networked device.).

Conclusion
7.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

8.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2017/0289184 A1 to C. et al. at [0020];
US PGPub 2018/0241813 A1 to Funk at [0028];
US PGPub 2019/0370686 A1 to Pezzillo et al. at [0015];
US PGPub 2019/0392328 A1 to Gil Bulacio et al. at [0003];
US PGPub 2020/0117532 A1 to Wolfson et al. at Abstract, [0088];
US PGPub 2020/0272859 A1 to Iashyn et al. at [0002], [0021], [0053];
US PGPub 2020/0285991 A1 to Panda et al. at [0043];
US PGPub 2019/0293914 A1 to Liu et al. at Abstract;
US PGPub 2020/0380306 A1 to Hada et al. at [0006], [0026];
US PGPub 2020/0412810 A1 to Knight et al. at [0027];
US PGPub 2021/0133607 A1 to Stubbs et al. at [0009].


9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 24, 2022